DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-15, 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 13 recites, inter alia, a decorative lamp, and “a first groove having a first portion extending along an outer surface of the first portion of the isolation fixing column and a second portion extending along an outer surface of the second portion of the isolation fixing column, wherein the first groove extends from the first end of the illuminating body to the first end of the isolation fixing column and is configured to receive the first wire, a second groove having a first portion extending along the outer surface of the first portion of the isolation fixing column and a second portion extending along an outer surface of the second portion of the isolation fixing column, wherein the second groove extends from the first end of the illuminating body to the first end of the isolation fixing column and is configured to receive the second wire, wherein the isolation fixing column includes a step between the first portion and the second portion of the first groove and between the first portion and the second portion of the second groove”.
	The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Liu (US 20120033439 A1) discloses A decorative lamp comprising: an illuminating body (4, Fig. 3) having a first end (43, Fig. 3) and a second end (top of 4, Fig. 3)  opposite the first end; first and second wires (51, 52, Fig. 3)  coupled to the first end of the illuminating body (seen in Fig. 3); 

the isolation fixing column including a first portion (31, Fig. 3) extending from the first end and having a first cross-section, a second portion (32, Fig. 3) extending from the first portion and having a second cross-section different from the first cross-section (seen in Fig. 3), a first groove (33, Fig. 3) extending along an outer surface of the first portion and configured to receive a the first wire, a second groove (34, Fig. 3) extending along the outer surface of the first portion and configured to receive the second wire; and
a housing (2, Fig. 3) enclosing the first end of the illuminating body (seen in Fig. 2) and at least a portion of the isolation fixing column (seen in Fig. 2), wherein the first wire and the second wire are clamped between the housing and the isolation fixing column (seen in Fig. 2).
	However, Liu does not disclose that the second portion of the isolation fixing column has part of the first groove and the second groove such that the groove extend from the first end of the illuminating body to the first end of the isolation fixing column, and Liu does not disclose a third groove extends along an inner surface of the housing to receive the first wire and a fourth groove extends along the inner surface of the housing to receive the second wire, and the third groove and the second groove extend from the first end of the illuminating body to the first end of the isolating fixing column.
	Prior art Wu (US 2013/0003390 A1 ) discloses an isolation fixing column (3, Fig. 4) with grooves that extend (seen in Fig. 3)
	Prior art Kuo (US 2006/0062020 A1 ) discloses grooves (46 and 47, Fig. 2 and 6 and 12) on the inner surface of the housing (seen in Fig. 12).
	However, Liu, Wu and Kuo does not disclose “the isolation fixing column includes a step between the first portion and the second portion of the first groove and between the first portion and the second portion of the second groove” in combination with the rest of the claim.


Claim 14 recites, inter alia, a decorative lamp, and an isolation fixing column, and “wherein the second plurality of grooves extends from a first end of the illuminating body along an outer surface of the isolation fixing column from the first end of the illuminating body to the first end of the isolation fixing column, and wherein a first portion of the second plurality of grooves extends from a first end of the illuminating body and a second portion of the second plurality of grooves extends from a first end of the housing to the first portion of the second plurality of grooves, with the first portion of the second plurality of grooves offset in a radial direction from the second portion of the second plurality of grooves”.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations. The prior art references do not disclose an isolation fixing column adjacent to an illuminating body, and the opposite end of the housing, grooves on the isolation fixing column that align with grooves on the housing, and part of the grooves on the isolation fixing column being radially offset, in combination with the rest of the claim.
Claims 15, 17-21 are allowed due to their dependence on claim 14.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875